Per Curiam.  Amendmentof schedule, The petition for a supesedeas filed by the r * ... appellee is defective in two particulars, viz., it does not state that he is a resident of the State, or that it contains a description of all the defendant’s property, both real and personal. Without the allegations of both facts, it was insufficient to warrant the issuance of a supersedeas. Brown v. Peters, 53 Ark., 182. The petition is subject to amendment. If the facts justify it, both defects may be cured by amendment. Reverse and remand for further proceedings.